DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 2, 7 and 9 objected to because of the following informalities: 
In claim 1, 
In claim 2, last line, “its second end” should read “the second end of the rocker arm.”
In claim 7, line 3, “its first end” should read “a first end of the rocker arm” and “its second end” should read “a second end of the rocker arm.”
In claim 9, line 3, “the supporting member” should read “the movable supporting member”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitations "the first end of the rocker arm” in line 4 and “the second end of the rocker arm" line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1-6 are rejected because they lacks a transitional phrase such that we cannot determine the scope of the claim (i.e. is it comprising, consisting of, or consisting essentially of).  For the purpose of examination to advance prosecution, it is interpreted that “with” in the preamble of claim 1 (line 1) as “comprising”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boldrini (US 2010/0089114 A1).
Regarding Claim 1, Boldrini (US 20100089114 A1) teaches a bending machine (Fig.1) for bending a sheet metal with an upper roller (pressure roller 4, Fig. 1,[0029]), a further roller (first roller 2, Fig. 1, [0029]), and at least one side roller (second roller 3, Fig. 1 [0029]), wherein: the side roller is held by a rocker arm (arm 17, Fig. 1, [0044]); the first end of the rocker arm (second portion 17b of arm 17, Fig. 1, [0048]) is fixed to a movable supporting member (linear actuator 23, Fig. 1, [0044]), and the second end of the rocker arm (first portion 17a of arm 17, Fig. 1, [0044]) can be fixed in a first position (fulcrum 22,  in relation to the upper roller and the further roller; and the rocker arm can be fixed with its second end in the second position (Fig. 1), relative to the upper and the further roller.
Regarding Claim 3, Boldrini teaches the bending machine in Claim 1 and further teaches the rocker arm (arm 17, Fig. 1, [0044]) is rotatably mounted in the second position (first position Fig.1, second position Fig.2).
Regarding Claim 5, Boldrini teaches the bending machine in Claim 1 and further teaches the rocker arm (arm 17, Fig. 1, [0044]) is pivotably mounted in the third position (first position Fig.1, third position Fig.5).
Regarding Claim 7, Boldrini teaches the bending machine in Claim 1 and further teaches a method for changing the arrangement of a roller comprising: moving the rocker arm to a second position ([0045] fulcrum (22) is movable along an adjustment path “R”); fixing the rocker arm to the second position ([0045] fulcrum (22) is coupled to a nut-worm screw and a threaded rod that moves on the rotation of the threaded rod. The thrust on slider (24b) directed along the adjustment path "R" does not cause a corresponding rotation of the threaded rod (24a), and therefore if the threaded rod (24a) is not driven, slider (24b) does not move and maintains a previously determined position in a stable manner); and positioning the rocker arm in a second position relative to the upper roller and the further roller ([0045] slider (24b) receives a thrust action along the adjustment path "R" following a rotation of the threaded rod (24a) obtained by respective drive means "M", preferably an electric motor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US 2010/0089114 A1) as applied to claim 1 and 7 above, and further in view of Davi (US 6044675 A).
Regarding Claim 2, Boldrini teaches the rocker arm (17) can be positioned in the second position with its second end (first position Fig.1 and second position Fig.2 at second portion (17a) of arm (17) coupled with fulcrum (22)). 
However, Boldrini does not teach the rocker arm is pivotable by means of the movable supporting member.
Davi teaches (Col. 4, lines 22-30) two side rolls is supported so as to rotate idly by means of a pair of tiltable end supports (22, 23)(corresponding to the claimed “rocker arm”) which allow controlled displacement of the said rolls along an arched path. Each end support is pivotably hinged (second end of rocker arm (24, 25)) to the frame (10) and is connected to a respective hydraulic actuator or cylinder (26, 27) (corresponding to the claimed “movable support member”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include the rocker arm to be pivotable into the second position by means of the movable supporting member as taught by Davi in order to allow for repositioning of the rocker arm resulting in predictable results.
Regarding Claim 4, modified Boldrini teaches a bending machine as discussed in Claim 2. Boldrini teaches the rocker can be pivoted from the second position into a third position, and fixed there (second position Fig.1 and third position Fig.2 at second portion (17a) of arm (17) coupled with fulcrum (22)). 
However, Boldrini does teach the pivot of the rocker by means of the movable supporting member.
Davi teaches (Col. 4, lines 22-30) two side rolls is supported so as to rotate idly by means of a pair of tiltable end supports (22, 23)(corresponding to the claimed “rocker arm”) which allow controlled displacement of the said rolls along an arched path. Each end support is pivotably hinged (second end of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include the rocker arm to be pivoted from the second position into a third position by means of the movable supporting member as taught by Davi in order to allow for repositioning of the rocker arm resulting in predictable results.
Regarding Claim 8, Boldrini teaches pivoting and fixing the rocker arm in the second position (first position Fig.1 and second position Fig.2 at second portion (17a) of arm (17) coupled with fulcrum (22)).
 However, Boldrini does not teach by means of the movable supporting member.
Davi teaches (Col. 4, lines 22-30) two side rolls is supported so as to rotate idly by means of a pair of tiltable end supports (22, 23)(corresponding to the claimed “rocker arm”) which allow controlled displacement of the said rolls along an arched path. Each end support is pivotably hinged (second end of rocker arm (24, 25)) to the frame (10) and is connected to a respective hydraulic actuator or cylinder (26, 27) (corresponding to the claimed “movable support member”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include the rocker arm to be pivoted and fixed into the second position by means of the movable supporting member as taught by Davi in order to allow for repositioning of the rocker arm resulting in predictable results.
Regarding Claim 9, Boldrini teaches pivoting and fixing the rocker arm from the first position to a third position (first position Fig.1 and third position Fig.2 at second portion (17a) of arm (17) coupled with fulcrum (22)). 
However, Boldrini does not teach by means of the movable supporting member.
Davi teaches (Col. 4, lines 22-30) two side rolls is supported so as to rotate idly by means of a pair of tiltable end supports (22, 23)(corresponding to the claimed “rocker arm”) which allow controlled 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include the rocker arm to be pivoted and fixed from the second position into a third position by means of the movable supporting member as taught by Davi in order to allow for repositioning of the rocker arm resulting in predictable results. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US 2010/0089114 A1) in further in view of Coffin (US 3309908 A).
Regarding claim 6, Boldrini teaches the invention as discussed above in claim 1. However, Boldrini does not teach at least one side roller is held at both ends in a rocker arm. 
Coffin teaches (Col 3, lines 68-73) the lower ends of the two arms of the yoke (21)(corresponding to the claimed “rocker arm”) of which are provided with openings through which end portions of bend roll (17)(corresponding to the claimed “side roller”) are disposed, the bend roll is journaled in the yoke (21)(see Figure 2) for the reason that (Col 2, lines 47-60) the edge portions are subjected to a combination of deformation forces which are greater than the deformation forces applied to the portion of the stock between the edges. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include one side roller held at both ends as taught by Coffin such that the edge portions are subjected to a combination of deformation forces which are somewhat greater than the deformation forces applied to the portion of the stock between the edges. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US20100089114A1) as applied to claim 7 above, and further in view of Baldwin (US 1949401 A).
Regarding Claim 10, Boldrini teaches the method of fixing the rocker arm in the third position. 
However, Boldrini does not teach fixing the rocker arm with an exchange bolt.  
Baldwin teaches (page 1, lines 90-105) one end of shaft (19) is an operating lever (22), and provided in one of the cam or eccentric disks (21)(corresponding to the claimed “rocker arm”, Figure 1), is an arcuate series of apertures (23) adapted for selective reception of a removable pin (24)(corresponding to the claimed “bolt”).
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include fixing the rocker arm with a bolt as taught by Baldwin such that provided in one of the cam or eccentric disks is an arcuate series of apertures adapted for selective reception of a removable pin for the reason that this means of adjustment is extremely simple, as well as easy and convenient to use. By varying the vertical adjustment of roller in this way relative to roller, the degree of curvature given to the leaf spring or the like, may be accurately varied as desired.
Regarding Claim 11, Boldrini teaches the method of fixing the rocker arm in the second position.
However, Boldrini does not teach fixing the rocker arm with a working bolt.  
Baldwin teaches (page 1, lines 90-105) one end of shaft (19) is an operating lever (22), and provided in one of the cam or eccentric disks (21)(corresponding to the claimed “rocker arm”, Figure 1), is an arcuate series of apertures (23) adapted for selective reception of a removable pin (24)(corresponding to the claimed “bolt”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Boldrini and further include fixing the rocker arm with a bolt as taught by Baldwin such that provided in one of the cam or eccentric disks is an arcuate series of apertures adapted for selective reception of a removable pin for the reason that this means of adjustment is extremely simple, as well as easy and convenient to use. By varying the vertical adjustment of roller in this 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN NGO whose telephone number is (303)297-4452.  The examiner can normally be reached on M-F 7:30AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (570)270-5758.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.V.N./
Examiner, Art Unit 4157       

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725